DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 October 2021 has been entered.
 
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 04 October 2021 has been entered in full.  Claims 5 and 19 are canceled.  Claims 11-18 and 20 remain withdrawn from consideration as being directed to a non-elected invention.  Claims 1-4 and 6-10 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldring et al. (US 2016/0281165 A1; published 29 September 2016) in view of Sumner et al. (2014, Clin. Orthop. Relat. Res. 472:3728-3739; of record), Schneider et .
Goldring et al. teach methods of measuring a panel of biomarkers in a subject suspected of being at risk for peri-implant osteolysis, the method comprising obtaining a biological sample from the subject and measuring a level of at least two biomarkers in a biomarker panel in the sample, wherein the biomarker sample comprises IL-6 and IL-8.  See abstract; [0004]; [0022]; [0026].  Measurement of the biomarkers prior to implant surgery as well as comparison of pre-and post-implant levels are taught at [0104].  Goldring et al. explain that peri-implant osteolysis is characterized by bone loss.  See [0004].
Goldring et al. do not teach measurement of α-CTX, β-CTX, OPG, DPD, or NTX.  Goldring et al. also do not teach measurement in urine samples, or normalization to urinary creatinine levels.  However, such was known in the prior art.  For example, Sumner et al. review many papers that researched biomarkers that may be useful in enhance early detection of aseptic loosening or osteolysis.  These included CTX-1, OPG, DPD (termed DPYD by Sumner et al.), and NTX in addition to IL-6 and IL-8.  Some of the biomarkers were detected in urine.  See Tables 1-5.  Schneider et al. also measured NTX in urine and DPYD in serum in subjects suspected of being at risk for peri-implant osteolysis.  See abstract. Schneider et al. corrected urinary protein levels by comparing to creatinine, which has long been standard for urinary protein analysis.  See p. 689.  Finally, Cloos et al. teach that CTX-1 can be isomerized (α) or non-isomerized (β), and that both can be detected in urine as markers of bone loss.  See abstract.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify the method of measuring a panel of biomarkers in a biological sample from a subject at risk of peri-implant osteolysis, wherein the panel included IL-6 and IL-8 as taught by Goldring et al. by including biomarkers OPG, DPD, NTX, α-CTX, and β-CTX as suggested by Sumner et al., Schneider et al., and Cloos et al. with a reasonable expectation of success.  The motivation to do so would have been apparent to the ordinary skilled artisan, since inclusion of more biomarkers may allow for a more accurate assessment of bone loss.  As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 

Applicant’s arguments (pp. 1-2 of remarks received 04 October 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant disagrees with the previous Office action’s interpretation of claim 1 that the normalization of the biomarkers is with respect to creatinine.  Applicant argues that 
This has been fully considered but is not found to be persuasive.  The wording of claim 1 remains problematic.  While it is standard in the art to measure levels of a biomarker before and after an event and compare them to each other (i.e., in order to detect an increase or decrease in the level of the biomarker), it is not commonly stated in the art that the “after” level of a biomarker is normalized to a “before” level of the biomarker. As discussed at length in the previous Office action at pp. 4-5, the term “normalization” is clearly explained in the specification only with respect to “normalization” of a biomarker level to creatinine levels.  While “normalization” of a post-implant level of a biomarker to a pre-implant level is mentioned in the specification, it is never fully explained.  How is “normalizing” a post-implant level to a pre-implant level different from “comparing” a post-implant level to a pre-implant level?  The specification simply does not explain this.  Applicant is invited to direct the Examiner’s attention to any portion of the specification that explains such a difference.
Furthermore, while paragraph [0047] indicates that Figures 1a-g show post-implant biomarker values “normalized” to pre-implant levels, the Brief Description of Figures 1a-g indicates that the comparison is between 1) biomarker levels compared to normalized post-implant biomarker levels compared to creatinine-normalized pre-implant marker levels.  This supports the examiner’s interpretation of the claims.
Applicant reviews the legal requirements for establishing a prima facie case of obviousness, and argues that none of the references teach or suggest measuring a level of at least two biomarkers in a biomarker panel in a subject sample wherein the at least two biomarkers comprise α-CTX and IL-6, and the at least two biomarkers are measured post-implant surgery, and the post-implant surgery measurement of the at least two biomarkers comprising α-CTX and IL-6 are normalized to pre-implant levels of the at least two biomarkers comprising α-CTX and IL-6.  Applicant urges that there is nothing in the references suggesting the recited biomarkers from among the lists of biomarkers provided by the references.  Applicant contends that the references fail to teach or suggest normalization of post-implant biomarker levels to pre-implant biomarker levels.  Finally, Applicant argues that there is no suggestion or motivation to combine the teachings of the references other than Applicant’s own disclosure.
This has been fully considered but is not found to be persuasive.  As discussed at length in the previous Office action, the broadest reasonable interpretation of the recited imitation “wherein the at least two biomarkers are measured post-implant surgery and are normalized to pre-implant levels of the at least two biomarkers from the subject” is a requirement that a normalized post-implant biomarker level is compared to a normalized pre-implant biomarker level in order to detect a meaningful change in biomarker levels. (This interpretation is supported, for example, by the specification’s use of the terms in paragraph [0047] and the Brief Description of Figure 1a-g).  This is 
Regarding the selection of α-CTX and IL-6, the selection of such among the finite lists of biomarkers provided by the references is obvious absent evidence of unexpected results.  In the instance of the current application, no evidence of unexpected results tied to the use of these two biomarkers has been disclosed in the specification or otherwise brought forth as evidence.  It is noted that the Supreme Court discussed this point in the pivotal decision KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d (2007).  "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103."
For all of these reasons, the rejection is therefore maintained.
Formality
Applicant’s comments in the remarks of 04 October 2021 that Table 3 appears in Figure 3 are noted.  This resolves the formality.

Conclusion
	No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
03 January 2022